           Case 3:19-cv-00979-KAD Document 46 Filed 09/15/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

JANE DOE, ET AL                           )      3:19-CV-979-KAD
                                          )
V.
                                          )
                                          )
TRUMBULL
BOARD OF EDUCATION                        )      SEPTEMBER 15, 2020

                          STIPULATION OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41 of the Federal Rules of Civil Procedure, the Plaintiffs and the

Defendant, Trumbull Board of Education, by their duly authorized representatives,

hereby stipulate and agree that all claims in Case No. 3:19 cv 979 (KAD) against the

Defendant, shall be dismissed with prejudice and without costs or attorneys’ fees.

THE PLAINTIFFS                                 THE DEFENDANT,
                                               TRUMBULL BOARD OF EDUCATION


       Is! Gregory Smith                              Is! Richard J. Buturla
Gregory Smith (ct29257)                        Richard J. Buturla (ct05967)
19 Highview Avenue                             Berchem Moses, P. C.
Norwalk, CT 06851                              75 Broad Street
law~gnsmith.com                                Milford, CT 06460
(413) 822-3040                                 (203) 783-1200




(01390738.DOC   Ver. 1}
         Case 3:19-cv-00979-KAD Document 46 Filed 09/15/20 Page 2 of 2




                                       CERTIFICATION


       I hereby certify that on September 151 2020 a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing. Parties may access this

filing through the Court’s CM/ECF system.




                                                         Is! Richard J. Buturla
                                                        Richard J. Buturla




                                        {01390738.DOC Vet. I
